Citation Nr: 0002098	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  99-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
postoperative osteomyelitis of the left ankle, noncompensable 
since November 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that decreased the rating for osteomyelitis of the left 
ankle from 20 percent to noncompensably disabling since 
November 1998.  Service-connected residuals of a fracture of 
the left ankle with atrophy of the ankle and foot and 
traumatic arthritis are currently evaluated as 40 percent 
disabling.  


FINDINGS OF FACT

1.  The medical evidence does not show active infection or 
nonunion of the fracture of the fibula since 1992.  

2.  The medical evidence does not show constitutional 
symptoms of osteomyelitis.  


CONCLUSION OF LAW

The criteria are not met for restoration of a compensable 
evaluation for osteomyelitis of the left ankle since November 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was thrown from a motor vehicle in September 1984 
and sustained several injuries including an open fracture of 
the left ankle.  He underwent several surgical procedures 
including fusion of the left ankle.  The veteran developed 
osteomyelitis, and from 1984 to 1992, he was unemployed and 
on the temporary disability retirement list.  

The veteran underwent a private examination in January 1985.  
The examiner noted that he reviewed medical records and x-
rays that the veteran brought.  There was evidence of a 
nonunion of the fracture of the fibula that had been secured 
with two plates and screws fixation.  The examiner stated 
that the diagnosis was a very severe problem with the left 
ankle and foot on account of an ununited osteomyelitis of the 
left fibula compounded by a severe causalgia or Sudeck's 
atrophy of the left ankle and foot.  The examiner stated that 
attention should be geared primarily to the treatment of 
osteomyelitis of the left foot for which the veteran would 
need to have his ununited, infected fracture of the fibula 
exposed, the hardware removed, and the deep cultures 
obtained.  

In addition, medical records in September 1984, March 1986, 
April 1986, June 1987, January 1988, July 1988, January 1989, 
and October 1990 stated that the veteran had osteomyelitis of 
the left ankle, and he reported a history of osteomyelitis in 
January 1991, April 1992, February 1994, and October 1995.  
The claims folder contained color photos of the veteran's 
left ankle, including scars, changes in pigmentation, and 
grafts, from several angles.  Since May 1992, the veteran 
worked as a counselor.  The veteran, assisted by his 
representative, provided sworn testimony at the February 1997 
hearing.  He testified that x-rays showed that his left 
fibula was completely separated from the section of bone.  
Transcript (February 1997), page 8.  

The veteran underwent a VA examination in November 1997, and 
the examiner noted a history from the veteran's medical 
records.  Over the years since the vehicle accident, the 
veteran had chronic recurrence of osteomyelitis from 
difficulty healing a fracture of the left ankle.  His last 
left ankle surgery was in 1992.  He had approximately 13 
procedures to include the procedures for drainage and 
debridement secondary to osteomyelitis.  He has chronic pain 
and chronic weakness in the left ankle.  Prior to his 1992 
surgery, he had frequent flare-ups of osteomyelitis with 
conditions severe enough to have drainage from the wound 
sites.  The examiner noted that there was no active infection 
at the present time, and the veteran reported that he had not 
had any infection since the surgery of 1992.  The examiner 
noted that there were no constitutional symptoms of bone 
disease at this time.  During the time of chronic infections, 
multiple procedures, and nonhealing, the veteran's medical 
problems had a terrific impact on the veteran's life because 
he could not work.  Today, he still had some problems because 
he was significantly limited by what he could do with his 
ankles because of pain.  This affected both his occupational 
and home life.  There was no drainage noted at this 
examination.  The diagnosis was status post fracture of the 
left ankle and subsequent chronic osteomyelitis; and status 
post left ankle fusion.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Osteomyelitis, acute, subacute, or chronic, of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is entitled to a 100 percent 
evaluation.  Frequent episodes of osteomyelitis with 
constitutional symptoms is entitled to a 60 evaluation.  
Osteomyelitis with definite involucrum or sequestrum, with or 
without discharging sinus, is entitled to a 30 evaluation.  
Osteomyelitis, with discharging sinus or other evidence of 
active infection within the last 5 years, is entitled to a 20 
percent evaluation.  Inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
the past 5 years, is entitled to a 10 percent evaluation.  
Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2): 
The 20 percent rating on the basis of activity within the 
past 5 years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5000 
(1999).  

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (1999).  

According to the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, 
Diagnostic Code 5165.  This 40 percent rating may be further 
combined 
with evaluation for disabilities above the knee but not to 
exceed the 
above-the-knee amputation elective level.  See 38 C.F.R. 
§ 4.68 (1999).  Thus, the combined rating for the left below-
the-knee disability cannot exceed 40 percent.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

Normally, a 10 percent evaluation would be warranted because, 
although examiners noted repeated episodes of osteomyelitis 
prior to 1992, the medical evidence does not show that the 
veteran had an active infection in the past 5 years.  In 
November 1997, there was no active infection, and the veteran 
reported having no infection since 1992.  

Restoration of a 20 percent rating is not warranted because 
the medical evidence does not show that the veteran had an 
active infection within the last 5 years.  A 30 percent 
rating is not warranted because the medical evidence does not 
show that the nonunion noted in January 1985 still exists.  
Rather, the veteran underwent surgery in 1992, and since 
then, he was able to secure and retain employment.  

Although a 10 percent rating would normally be warranted for 
osteomyelitis of the left ankle, the amputation rule 
prohibits a combined rating in excess of 40 percent for 
service-connected disabilities of the left ankle.  A 
noncompensable rating for osteomyelitis of the left ankle 
must continue because residuals of the fracture of the left 
ankle are already evaluated as 40 percent disabling.  

Finally, in Smallwood, the Court held that the Board should 
have addressed an extraschedular rating under 38 C.F.R. § 
3.321(b) since that appellant's foot disability was excreting 
a particularly foul-smelling drainage that seems to suggest 
that he may qualify as an exceptional case under section 
3.321.  See Smallwood, 10 Vet. App. at 97-98; 38 C.F.R. 
§ 3.321(b)(1999).  Extraschedular considerations do not apply 
in this case because exceptional circumstances have neither 
been claimed nor demonstrated.  


ORDER

Entitlement to restoration of a compensable evaluation for 
osteomyelitis of the left ankle since November 1998 is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals






